Citation Nr: 9920626	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-10 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  The veteran died in March 1998.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to dependency and indemnity 
benefits. 


FINDINGS OF FACT

1.  The veteran expired in March 1998; the immediate cause of 
death was subarachnoid hemorrhage, hematoma in 
interhemisphere fissure due to or as a consequence of a 
ruptured aneurysm.

2.  At the time of his death, the veteran was assigned a 
combined 100 percent disability evaluation for his service-
connected paranoid schizophrenia with depression and history 
of post-traumatic stress disorder, and residuals of a right 
elbow fracture.  The combined disability rating for the 
appellant's service connection was 100 percent, effective 
from September 1995.

3.  There is no competent medical evidence of record to show 
that a service-connected disability caused or contributed 
substantially and materially to the cause of the veteran's 
death. 



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1998).

2.  The requirements for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. §§ 3.22, 3.358 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory case of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The Board must determine this issue after a careful 
analysis of all of the facts and circumstances surrounding 
the death of the veteran.  In so doing, the Board must 
carefully weigh the evidence of record.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The record reflects that at the time of the veteran's death, 
service connection was in effect for paranoid schizophrenia 
with depression and history of post-traumatic stress 
disorder, evaluated as 100 percent disabling.  Service 
connection was also established for residuals of a right 
elbow fracture, for which a noncompensable rating evaluation 
was assigned.  

With respect to the service-connected psychiatric disorder, 
the record discloses that service connection was initially 
granted for this condition by rating action dated in December 
1979.  Evidence reviewed in conjunction with this initial 
rating determination showed that the veteran was evaluated 
with active psychosis within a year of his release from 
military service.  The veteran was hospitalized in October 
1970.  The final diagnosis was schizophrenic reaction, 
paranoid type manifest by delusions, illusions, flattened 
affect, autism, ambivalence, seclusiveness, guardedness, and 
suspiciousness.  The veteran was maintained on Thorazine and 
Stelazine.  Following this hospitalization, the veteran was 
referred to the outpatient treatment center.  The veteran was 
seen on several occasions in the outpatient program, after 
which his attendance discontinued.  It was noted that the 
veteran had not requested a renewal of his medications.  The 
clinical report indicated that the veteran was discharged 
from the treatment program because he was not following 
through on the treatment plan established for him.  

The veteran underwent a second hospitalization in August 
1973.  He presented with complaints of visual and auditory 
hallucinations.  During this hospitalization, the veteran was 
started on moderate doses of Thorazine, which were gradually 
increased to 800 milligrams.  It was noted that the veteran 
had to be secluded and physically restrained during this 
period.  The veteran subsequently lost his preoccupation with 
religious and grandiose ideas and became much less paranoid, 
and was noted to become clinically manageable.  The veteran's 
medication was then changed to Mellaril, 400 milligrams 
daily, and he was referred to the outpatient treatment 
program.  At the time of his discharge, the veteran continued 
to be followed in the outpatient treatment program, and was 
maintained on his present dosage of Mellaril.  

The veteran was discharged from the treatment program in 
February 1974 due to lack of attendance.  In April 1974, the 
veteran sought readmission into the treatment program, due to 
the reported onset of symptoms.  The veteran also reported 
that he had run out of his medications.

The veteran again underwent VA hospitalization in December 
1978.  It was noted that the veteran was confused and 
disoriented in all spheres at the time of his admission.  He 
was initially secluded and placed on Chlorpromazine.  This 
medication was changed days later to Stelazine, with 
Chlorpromazine taken only as needed.  The medical report 
noted that during the course of this hospitalization, the 
veteran was permitted a two week authorized absence, with no 
medication.  It was noted that the veteran's mental status 
had cleared considerably by that time.  The veteran was 
instructed to follow-up with the outpatient treatment program 
upon his discharge.  The veteran was not taking any 
medications at the time of his discharge.  In his clinical 
assessment, the examiner noted that 

The [veteran's] symptoms leading to this 
admission were quite characteristic of 
schizophrenia, however, the fact that the 
[veteran] apparently had a five year interval 
during which he was without psychotic 
symptoms and the fact that he was able to be 
discharged off medications after a short 
hospitalization, point to the possibility 
that the [veteran] might have some sort of 
periodic psychosis.

It was the examiner's recommendation that the veteran be 
started on some form of anti-psychotic medications if his 
symptoms resumed in the future.  It was noted that such a 
course might preclude future periods of hospitalization.  
Relative to the treatment course initiated during this 
hospitalization, it was noted that the veteran responded well 
to his Thorazine and Stelazine.  In this context, the veteran 
was noted to have been treated effectively at a dose of 15 
milligrams of Stelazine.

An October 1979 assessment report of the veteran's outpatient 
treatment indicated that the veteran was referred for 
outpatient treatment following his December 1978 
hospitalization.  The report indicated that it was necessary 
to restart the veteran on a program of intermuscular Prolixin 
injections every other week, due to the veteran's 
hallucinations.  It was noted that the veteran had "always 
been non-compliant in taking medicine..." The veteran's 
condition was evaluated as "typically inadequate," noted to 
often be descriptive of the behavior of one suffering from a 
severe thought disorder controlled by medication, but not 
dissipated or totally retreated back to "normal" or to his 
premorbid state.  It was noted that the veteran's disorder 
was manifested by difficulty in concentrating, short 
attention span, loose associations, lack of motivation or 
ability to follow through due to paralyzing ambivalence, and 
considerable preoccupation in his own dream world.  The 
veteran was evaluated with poor judgment, and only 
superficial insight.  It was noted that the veteran no longer 
complained of hallucinations on his present dosage of 
Prolixin, and that there was no evidence of side effects, 
identified as extra-pyramidal symptoms, or akathisia or 
tardive dyskinesia.  Based upon this evidence, the RO granted 
service connection for the veteran's psychiatric disability, 
which was evaluated as 50 percent disabling.  The effective 
date of this award was December 1978.

The record reflects that the veteran was hospitalized at a VA 
medical facility in March 1981.  The veteran presented with 
suicidal ideation, auditory hallucinations, and mild paranoid 
ideation.  The report noted that the veteran had been on 
Prolixin Decanoate injections every other week.  During this 
hospitalization, the veteran was treated with medications, 
and his suicidal ideation resolved during the first day of 
his admission, and his auditory hallucinations disappeared 
within 48 hours.  The veteran was discharged to outpatient 
treatment, and continued with his scheduled Prolixin 
injections.  The veteran was also continued on Trilafon, a 
medication initiated during the course of this 
hospitalization.  

A March 1992 clinical report noted that since the veteran's 
entry into the treatment program, he had been on a 
combination of antidepressant and neuroleptic medications, to 
address his mood and paranoid thinking, respectively.  It was 
noted that additional neuroleptics were administered in 
November and December 1981, to prevent a full psychosis.  The 
veteran's symptoms were apparently related to stress.  The 
veteran's primary disorder was identified as his 
schizophrenic illness with thought disorder and depression, 
noted to be related to the frustrations caused by this 
illness.

In April 1982, the RO continued and confirmed the assigned 
rating evaluation for the service-connected psychiatric 
disorder.  It was noted that while the veteran's 
symptomatology fit the diagnostic criteria for post-traumatic 
stress disorder, his primary condition continued to be his 
schizophrenic condition with thought disorder.

In October 1995, the veteran sought an increased evaluation 
for his service-connected psychiatric disorder.  It was his 
contention that symptoms related to his condition had 
increased in severity.  Clinical reports, dated from July to 
October 1995, document outpatient visits.  These clinical 
notations indicate that the veteran was evaluated as stable 
during clinical visits in July and August 1995.  By late 
August 1995, the veteran reported that he experienced 
auditory hallucinations.  The clinical reports indicate that 
the veteran continued to receive injections of Prolixin 
Decanoate.  Lithium was also included in this injection 
during an October 1995 clinical visit, due to suspected 
bipolar disorder.

The veteran was hospitalized at a VA medical facility in 
September 1995.  It was noted that the veteran reported 
auditory hallucinations at the time of his admission.  The 
veteran was evaluated with chronic paranoid schizophrenia.  
It was noted that the veteran had been administered a 
Prolixin Decanoate injection four days prior to this 
admission.  This medication was subsequently augmented by 
mouth, and another injection administered during this 
hospital course.  It was noted that the veteran demonstrated 
decreased symptoms of psychosis.  He was advised to follow up 
with outpatient treatment upon discharge to receive his next 
injection.

The veteran underwent VA examination in November 1995.  The 
medical examination report indicated that the veteran 
reported subjective complaints of chronic sleep disturbance 
with nightmares, intrusive memories, avoidant behaviors, 
exaggerated startle response, and occasional ideas of 
reference.  It was noted that the veteran's present 
medications included Prolixin and Endep.  Changes in the 
veteran's medications were made to address instability in his 
mood.  On evaluation, the veteran described ongoing problems 
with persecutory beliefs, ideas of reference, and occasional 
auditory hallucinations.  He denied any present plan or 
suicidal or homicidal intent.  The veteran was evaluated with 
chronic paranoid schizophrenia, alcohol abuse, and mild post-
traumatic stress disorder (Axis I).  It was noted that the 
course of the veteran's illness was marked by periods of 
relative relapse and remission.  The examiner further noted 
that the severity of the veteran's chronic paranoid 
schizophrenic symptoms implied a severe degree of 
occupational and social impairment.  

In December 1995, the RO granted an increased evaluation from 
50 percent to 100 percent for the service-connected 
psychiatric disability, which was recharacterized to include 
post-traumatic stress disorder.  However, the RO did not 
concede that the veteran's disability was permanent in 
nature.

On VA examination in February 1998, the veteran reported 
subjective complaints of ongoing paranoia, dysfunctional 
thinking, and depression.  The veteran reported a 
hospitalization in November or December 1997 for treatment 
following carbon monoxide poisoning.  The examiner noted that 
the veteran was presently taking Prolixin Decanoate, and 
Wellbutrin daily.  The veteran indicated that his medical 
history included treatment on multiple antipsychotic 
medications.  It was noted that the veteran's alcohol intake 
had increased since the time of his last VA examination.  The 
veteran was evaluated with chronic paranoid schizophrenia, 
depression, and alcohol dependence (Axis I).  It was the 
examiner's assessment that the veteran met the criteria for 
schizophrenia with ongoing daily delusions, paranoia, and 
auditory hallucinations.  The veteran's level of functioning 
due to his schizophrenia and depression was noted to be of a 
severe nature with marked symptomatology, and marked 
impairment in occupational and social aspects of his life.  
Based upon these clinical findings, the RO, in a March 1998 
decision, continued the assigned rating evaluation of 100 
percent for the service-connected psychiatric disorder, and 
conceded permanency of the veteran's condition.

With respect to the veteran's service-connected residuals of 
a right elbow fracture, the record shows that the veteran 
sustained a fracture of the proximal ulna and medial humerus 
epicondyle during service.  VA examination, conducted in 
March 1970, showed limitation of motion of the right arm, 
with pain on use.  There was no evidence of loss of function 
of ulnar muscle groups.  X-ray studies of the right elbow 
were negative for evidence of acute change or joint 
abnormality.  The veteran was evaluated with status post 
fracture of the right humerus with traumatic arthritis of the 
elbow joint, and minimal ulnar dysfunction, noted not to 
interfere with his normal daily living activities.  Service 
connection was granted for this condition, and a 
noncompensable rating evaluation was assigned effective from 
January 1970, the date after the veteran's release from 
service.  

On VA examination in February 1980, the veteran was evaluated 
with status post supracondylar fracture of the right elbow 
with deformity and limitation of motion.  It was noted that 
the veteran demonstrated improved motion on extension and 
flexion of the elbow joint.  It was also noted that 
hypesthesia, shown on the last VA examination, was no longer 
present.  X-ray studies showed an old trauma to the distal 
humerus.  Based upon these clinical findings, the RO 
determined that increased disability was not shown, and 
confirmed the assigned zero percent rating for residuals of 
the right elbow fracture.  The record reflects that this 
rating evaluation remained in effect.

The veteran's certificate of death reports the immediate 
cause of death as subarachnoid hemorrhage, hematoma in 
interhemisphere fissure due to or as a consequence of 
ruptured aneurysm.  The period between the onset of the 
subarachnoid hemorrhage and veteran's death was noted to be 
24 hours.  The period between the onset and veteran's death 
due to the ruptured aneurysm was unknown.  The record 
indicates that the veteran was hospitalized at the time of 
his death, and that an autopsy was performed.

In April 1998, the appellant filed an application for 
dependency and indemnity pension benefits.  The RO denied the 
appellant's claim for dependency and indemnity benefits in 
April 1998.  The appellant filed a notice of disagreement 
with this determination in April 1998.  It was the 
appellant's contention that the veteran was totally disabled 
as a result of his service-connected psychiatric disability 
at the time of his death and, in particular, for at least 
eight years prior to his death.  

The RO reviewed the record in April 1998.  It was determined 
that the evidence did not show that the cause of the 
veteran's death was related to his period of military 
service.  Further, it was noted that the evidence did not 
show that the veteran's service-connected disabilities caused 
or contributed to the cause of his death.  Consideration was 
also given to the provisions of 38 U.S.C.A. § 1318 in a May 
1998 rating action.  The RO determined that the criteria for 
receipt of benefits under this provision were not met.  

In correspondence, dated in June 1998, the appellant 
indicated her belief that the veteran had been totally 
disabled as a result of his psychiatric disorder since 1979, 
when he last worked in a full time status.  She indicated 
that he was rendered unemployable since that time.  She noted 
that the veteran was initially reluctant to seek medical 
assistance at the VA medical facility for his symptoms.  The 
appellant perfected an appeal of this issue in July 1998.  In 
her substantive appeal, she generally noted that the evidence 
demonstrated that the veteran was total disability due to his 
psychiatric disorder prior to 1995.  

In an August 1998 statement, the appellant reiterated her 
belief that the veteran was rendered totally disabled due to 
his service-connected disability prior to 1995.  In support 
of her contention in that regard, the appellant provided a 
private medical statement from the veteran's treating 
psychiatrist.  In the August 1998 statement, he indicated 
that he treated the veteran since 1990.  It was noted that 
the veteran was evaluated with "chronic paranoid 
schizophrenia over twenty years ago and also was diagnosed as 
having alcohol dependency."  It was further noted that 
"both of these conditions were severe, impeding his ability 
to hold a full time job."  Additionally, clinical reports, 
dated from March 1996 to March 1998, were submitted in 
support of the appellant's claim.  These treatment reports 
document clinical visits conducted during the referenced 
period.  A review of these clinical reports shows that the 
veteran was generally treated during this period with 
injections of Prolixin Decanoate and Wellbutrin for his 
psychiatric symptoms.  However, the veteran was also treated 
with Haldol Decanoate, Zyprexa, Amitrictyline, and Lithium 
with no reported side effects.  In April 1997, the veteran 
was noted to have started on Wellbutrin dispensed through VA 
clinic, but continued to receive injections of Prolixin 
Decanoate.  When seen later that month, the veteran denied 
any side effects associated with his use of Wellbutrin.  
During the course of these clinical visits, the veteran's 
condition was variously evaluated as stable, or noted to 
demonstrate improvement in his psychiatric symptoms.  These 
reports also document use of medications for other unrelated 
conditions, and continued alcohol use.  Following a review of 
this evidence, the RO continued its previous denial of the 
appellant's claim for dependency and indemnity benefits in a 
September 1998 rating action.


Analysis

I.  Entitlement to Service Connection for the 
Cause of the Veteran's Death

The threshold question in all cases is whether the appellant 
has presented a well-grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  Where the issue is factual in nature, e.g., 
whether an incident occurred during service or whether a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim.  Cartwright v. Derwinksi, 2 Vet. App. 24 (1991).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993);  See also, Tirpak, 
2 Vet. App. at 611 (speculative medical statements would not 
render a claim well-grounded). 

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well-
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993);  
See also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within her own 
observation and recollection, such as observing swelling of 
the joints or whether the veteran walked with a limp.  
However, the fact that the appellant personally knew the 
veteran and had the opportunity to observe him does not 
render her assertions universally competent.  Her assertion 
is not competent to prove that which would require 
specialized knowledge or training.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95.  
Specifically, the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded..."  Grottveit, 5 Vet. App. at 93.

It was asserted on the appellant's behalf that the various 
medications the veteran took to address his psychiatric 
symptoms caused his subarachnoid hemorrhage and aneurysm.  
This lay assertion concerns the etiology of the condition 
which caused the veteran's death.  It is not testimony about 
the symptoms or features that the veteran exhibited prior to 
his death, and thus must be excluded as incompetent 
testimony.  The appellant's assertions address medical 
causation and, as such, are not competent.  See, Layno, 6 
Vet. App. at 470-71.  These assertions do not constitute 
competent evidence to the effect that the veteran's 
psychiatric disorder, or that medications taken for the 
symptoms associated with his psychiatric disorder caused or 
otherwise contributed to subarachnoid hemorrhage or ruptured 
aneurysm from which the veteran died.  "Just as the BVA must 
point to a medical basis other than its own unsubstantiated 
opinion, ...[the] appellant cannot meet [her] initial burden 
by relying upon [her] own ... opinions as to medical 
matters."  Grottveit, 5 Vet. App. at 93.

After having carefully and thoroughly reviewed the veteran's 
entire medical history, particularly the circumstances 
surrounding his death, the Board is unable to identify any 
relationship between the veteran's service-connected 
psychiatric disorder and the cause of the veteran's death.  
The record indicates that the veteran's fatal subarachnoid 
hemorrhage was noted to have had its onset within hours of 
the veteran's death, which occurred more than 28 years 
following his release from active duty.  Further, the Board 
has noted that the death certificate did not draw any 
connection between the veteran's psychiatric disorder or his 
maintenance on antipsychotic medications and his cause of 
death.  

The question of "cause of death" is necessarily a question 
of medical causation. The Board is of course cognizant of the 
contentions advanced by and on behalf of the appellant to the 
effect that medications taken for symptoms associated the 
service-connected psychiatric disorder materially contributed 
to the cause of the veteran's death.  These contentions, 
however, are not supported by the evidence of record, nor has 
she offered any medical authorization in support of 
allegations in that regard.  As the appellant is a layman, 
her contentions are not probative as she is not competent to 
provide an opinion on medical causation.  See, King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The opinion of 
qualified medical personnel is required to establish medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


II.  Entitlement to Dependency and Indemnity 
Compensation Pursuant to 38 U.S.C.A. § 1318

Dependency and indemnity compensation (DIC) benefits shall be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:

(1) The veteran's death was not caused by his own 
willful misconduct; and

(2) The veteran was in receipt of or for any 
reason (including receipt of military retired or 
retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been 
entitled to receive compensation at the time of 
death for a service-connected disability that 
either:

(i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period 
of 10 or more years immediately preceding death; 
or

(ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date 
of the veteran's discharge or release from active 
duty for a period of not less than 5 years 
immediately preceding death. 38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22

Entitlement to DIC benefits may be established if the veteran 
was "entitled to receive" benefits based on a total 
disability rating, regardless of whether such benefits were 
actually received.  DIC benefits may be awarded if the 
evidence in the veteran's claims file at the time of his 
death, when evaluated in accordance with the law then in 
effect or made retroactively applicable, shows that the 
veteran would have been hypothetically entitled to a 
different decision on a compensation issue. Green v. Brown, 
10 Vet. App. 111 (1997).

A review of the record demonstrates that in a May 1970 rating 
decision, service connection was granted for residuals of a 
right elbow fracture, evaluated as zero percent disabling.  
In a December 1979 rating determination, service connection 
was granted for schizophrenia, evaluated as 50 percent 
disabling, with the noncompensable rating evaluation for the 
elbow condition continued.  The overall combined evaluation 
was 50 percent.

In a December 1995 rating determination, the RO increased the 
disability evaluation for the psychiatric disorder from 50 to 
100 percent disabling, effective from September 1995.  The 
evaluation for the right elbow condition remained 
noncompensable.  The overall combined disability evaluation 
was 100 percent.

In a March 1998 rating determination, the RO conceded that 
the veteran's psychiatric disorder was permanent in nature.  
The combined disability evaluation remained 100 percent.

The evidence in the case file at the time of the veteran's 
death in March 1998, shows that service connection had been 
granted for psychiatric disability, evaluated as 100 percent 
disabling, and residuals of a right elbow fracture, evaluated 
as noncompensable.  The Board finds, therefore, that at the 
time of his death the veteran was not in receipt of 
disability compensation for a service-connected disability 
that was continuously rated as totally disabling for ten or 
more years immediately preceding his death.

The Board finds that the evidence in the veteran's claims 
file at the time of his death, when evaluated in accordance 
with the applicable law, does not show that he was entitled 
to receive compensation based on a total disability rating 
for service-connected disabilities for the ten years prior to 
his death. The Board notes that the record documents that the 
veteran was intermittently treated and hospitalized for 
relapsing psychiatric symptoms.  He was maintained on a 
course of medication, initially with poor compliance, and 
thereafter with some noted improvement.  There is no evidence 
prior to death, that the veteran filed a claim for a rating 
based on individual unemployability.

The appellant has asserted that the veteran's psychiatric 
disorder was more disabling than rated prior to 1995, and 
that his condition warranted a 100 percent evaluation since 
1979.  Following a careful and considered review of the 
record, the Board notes that the objective medical evidence 
does not support the appellant's contention in this regard.  
The clinical evidence shows that the veteran was treated for 
relapsing psychotic episodes, which were noted to severely 
impair his social and occupational capacities.  However, the 
clinical records also note that the veteran was without 
psychotic episodes for some periods during the ten years 
preceding his death, and that he was treated and maintained 
for some time with medication.  The veteran was determined to 
be permanently and totally disabled in 1995.  Thus, while the 
veteran experienced severe impairment due to his service-
connected psychiatric disorder, the record does not show that 
the veteran was totally disabled for 10 years immediately 
preceding death.

The Board is sympathetic to the appellant's beliefs, but 
notes that the law clearly allows for a grant of DIC benefits 
only when the veteran was rated as 100 percent disabled by 
reason of service-connected disability for a period of 10 or 
more years immediately preceding his death, or so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty.  As such, the 
appellant's beliefs concerning the severity of the veteran's 
disabilities is not dispositive in this case.  The Board 
finds that the evidentiary record, with application of 
pertinent governing criteria, does not support a grant of 
entitlement to dependency and indemnity benefits under 38 
U.S.C.A. § 1318.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


	ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals




 

